                                                                            ~~·13
           Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.1 Page11 of
                                                                            rr=                                i-,·~i
                                                                                                                 •Mi
                                                                                                                       V. m~ h, ...,,.,
                                                                                                                                          D
AO 106 (Rev. 06/09) Application for a Search Warrant


                                                                                                                  SEP 1 0 2019
                                      UNITED STATES DISTRICT                               Cou lT
                                                                     for the                            CLEHK: US UIS l HIC l COUFff
                                                                                                    SOUTHEHN IJ!SHl!Cr or C~Lli:-:ORNIA
                                                         Southern District of California            13Y                         DEPUTY

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        l        Case No.
   Apple iPhone, FP&F Case# 2019250400223901,
                   Line Item 0003                                       l
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property {identify the person or describe the
property to be searched and give its location):

  See Attachment A-1.

located in the ___S_o_u_t_h_e_rn___ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed {identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 mevidence of a crime;
                 •   contraband, fruits of crime, or other items illegally possessed;
                 •   property designed for use, intended for use, or used in committing a crime;
                 •   a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description
        21 U.S.C. 952 and 960                     Importation of Controlled Substances



         The application is based on these facts:
        See Affidavit of HSI Special Agent Greg Pettigrew, which is hereby incorporated by reference and made part
        hereof.

          r'lf Continued on the attached sheet.
          •    Delayed notice of _ _ days (give exact ending date if mo e t                            _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on t ea



                                                                                              'Applicant's signature

                                                                                      Greg Pettigrew, HSI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                      on. Jill L. Burkhardt, U.S. Magistrate Judge
                                                                                              Printed name and title
       Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.2 Page 2 of 13



 1                                        AFFIDAVIT
 2         I, Greg Pettigrew, Special Agent with the United States Department of Homeland
· 3 Security (DHS};-Immigtation arid-customs Enforcemenr(ICE), Homelartd · Security
 4 Investigations (HSI), being duly sworn, hereby state as follows:
 5                                     INTRODUCTION
 6         1.    This affidavit supports an application for a warrant to search the following
 7 electronic devices:
                         Apple iPhone
 8
                         FP&F Case# 2019250400223901
 9                       Line Item 0003
                         (Target Device 1)
10
11                       Black Smartphone
                         FP&F Case# 2019250400223901
12
                         Line Item 0003
13                       (Target Device 2) (collectively, the Target Devices)
14 as described in Attachments A-1 and A-2 (incorporated herein by reference), and seize
15 evidence of crimes, specifically, violations of Title 21, United States Code, Section(s)
16 952 and 960. This search supports an investigation of DAVID CARDENAS-VEGA
17 for the crimes mentioned above. A factual explanation supporting probable cause
18 follows.
19         2.     The Target Devices were seized from a vehicle driven by CARDENAS-
20   VEGA on August 28, 2019, at the time of his arrest at the San Ysidro, California Port
21   of Entry (POE), as he attempted to smuggle methamphetamine into the United States.
22   The Target Devices are currently in the possession of the Department of Homeland
23   Security and are presently stored at 9495 Customhouse Plaza, San Diego, California
24   92154.
25         3.     Based upon my experience and training, and all the facts and opinions set
26   forth in this Affidavit, I believe that there is probable cause to believe that a search of
27   the Target Devices as described in Attachments A-1 and A-2 will produce evidence of
28   the aforementioned crimes, as described in Attachment B.

                                                 1
       Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.3 Page 3 of 13



 1         4.     The information contained in this affidavit is based upon my experience,
 2   training, and consultation with other federal, state, and local law enforcement agents .
.3   The evidence and inforniation contained herein was developed froni interviews and niy
 4   review of documents and evidence related to this case. Because this affidavit is made
 5   for the limited purpose of obtaining a search warrant for the Target Devices, it does
 6   not contain all of the information known by me or other federal agents regarding this
 7   investigation, but only contains those facts believed to be necessary to establish
 8 probable cause. Dates, times, and amounts are approximate.
 9                             EXPERIENCE AND TRAINING
10         5.    I am a law enforcement officer of the United States within the meaning of Title
11 18, United States Code, Section 2510(7), who is empowered by law to conduct
12 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
13 Code, Section 2516. I am cross-designated and have the authority to conduct Title 21
14 investigations and enforcement activities. I have been involved with investigations for Title
15 21 offenses and am familiar with the Interagency Cooperation Agreement between the U.S.
16 Drug Enforcement Administration (DEA) and ICE. I am also a federal law enforcement
17 officer within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure.
18 I am authorized under Rule 41(a) to make applications for search and seizure warrants and
19 to serve arrest warrants.
20         6.    I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
21 Homeland Security Investigations (HSI), and have been so employed since July 2017. My
22 duties include, among others, investigating the trafficking of illicit controlled substances
23 and the importation and distribution of illegal substances. Prior to becoming a Special
24 Agent with HSI, I was a Border Patrol Agent for 11 years. In addition to performing the
25 traditional Border Patrol mission, I was a member of the Joint Targeting Team (JTT) within
26 the Sector Intelligence Unit (SIU), which conducted targeted investigations of
27 Transnational Criminal Organizations (TCOs) involved in the illegal movement of people
28 across the United States/Mexico International Boundary.

                                                2
       Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.4 Page 4 of 13



 1         7.      I am a graduate of the Federal Law Enforcement Training Center at Glynco,
 2 Georgia where I received training in a wide-range of subject areas, including narcotics
· 3 trafficking.
 4         8.      During my tenure with HSI, I have participated in the investigation of
 5 numerous Drug Trafficking Organizations (DTOs), which have resulted in the issuance of
 6 search warrants, the seizure of narcotics, weapons, and currency, and the indictment and
 7 arrest of persons. Through these investigations, I have gained a working knowledge and
 8 insight into the typical activity of narcotics smugglers and the structure of their narcotics
 9   smuggling networks. I also have gained information as to the normal operational habits of
10 persons who make their living as narcotics smugglers.
11         9.      I also have spoken with other agents about their experiences and the results of
12 their investigations and interviews. I have become knowledgeable of the methods and
13 modes of narcotics operations, including the methods of operation typically used by
14 narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
15 more telephone facilities to negotiate times, places, schemes, and manners for importing,
16 possessing, concealing, manufacturing, and distributing controlled substances and for
17 arranging the disposition of proceeds from the sale of controlled substances. I also know
18 from training and experience that drug traffickers periodically change or "drop" their
19 telephones and/or telephone numbers in an attempt to avoid law enforcement interception
20 of their conversations.       Moreover, it is my experience that narcotics distributors
21 purposefully use multiple communication devices (for example, cellular telephones) to keep
22 law enforcement from understanding the full scope of their own and/or their organization's
23 illicit conduct in the event that their communications are being intercepted. I also know
24 that drug traffickers frequently use text messaging to communicate with other traffickers in
25 an effort to thwart law enforcement interception of communications.
26         10.     Conspiracies involved in the smuggling and trafficking of narcotics generate
27 many types of evidence including, but not limited to, cellular phone-related evidence such
28 as voicemail messages referring to the arrangements of travel and payment, names,

                                                 3
       Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.5 Page 5 of 13



 1 photographs, text messaging, and phone numbers of co-conspirators. For example, based
 2 on my training and experience, I have learned that load drivers smuggling controlled
 3 substances across the border are often . iii telephonic contact with co-conspirators
 4 immediately prior to and following the crossing of the load vehicle at which time they
 5 receive instructions on how to cross and where and when to deliver the controlled
 6 substances.
 7         11.   Based upon my training and experience as a Special Agent, and consultations
 8 with law enforcement officers experienced in narcotics trafficking investigations, and all
 9 the facts and opinions set forth in this affidavit, I submit the following:
10
           a.    Drug traffickers and their accomplices often will use cellular/mobile
11               telephones because they are mobile and they have instant access to telephone
                 calls, text, web, and voice messages.
12
13         b.    Drug traffickers and their accomplices often will use cellular/mobile
                 telephones because they are able to actively monitor the progress of their
14
                 illegal cargo while th.e conveyance is in transit.
15
           C.    Drug traffickers and their accomplices often will use cellular/mobile
16
                 telephones because they can easily arrange and/or determine what time their
17               illegal cargo will arrive at predetermined locations.
18
           d.    Drug traffickers often will use cellular/mobile telephones to communicate
19               with drivers, including to direct drivers to synchronize an exact drop off
                 and/or pick up time of their illegal cargo.
20
21         e.    Drug traffickers often will use cellular/mobile telephones to notify or warn
                 their accomplices of law enforcement activity to include the presence and
22
                 posture of marked and unmarked units, as well as the operational status of
23               checkpoints and border crossings.
24
           f.    The use of cellular telephones by drug traffickers and their accomplices tends
25               to generate evidence that is stored on the cellular telephones, including but
                 not limited to emails, text messages, photographs, audio files, videos, call
26
                 logs, address book entries, IP addresses,· social network data, and location
27               data.
28

                                                 4
       Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.6 Page 6 of 13



 1        12.    Based upon my training and experience as a Special Agent, and
 2 consultations with law enforcement officers experienced in narcotics trafficking
 3 investigations, and all the facts and opinions set forth in this affidavit, I know that
 4 cellular/mobile telephones can and often do contain electronic records, phone logs and
 5 contacts, voice and text communications, and data such as emails, text messages, chats
 6 and chat logs from various third-party applications, photographs, audio files, videos,
 7 and location data. This information can be stored within disks, memory cards, deleted
 8 data, remnant data, slack space, and temporary or permanent files contained on or in
 9 the cellular/mobile telephone. Specifically, I know based upon my training, education,
10 and experience investigating these conspiracies that searches of cellular/mobile
11 telephones yields evidence:
12
          a.     tending to indicate efforts to import methamphetamine or some other
13               federally controlled substances from Mexico into the United States;
14
          b.     tending to identify accounts, facilities, storage devices, and/or services-
15               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of methamphetamine or some other federally
16
                 controlled substances from Mexico into the United States;
17
          C.     tending to identify co-conspirators, criminal associates, or others involved
18
                 in importation of methamphetamine or some other federally controlled
19               substances from Mexico into the United States;
20
          d.     tending to identify travel to or presence at locations involved in the
21               importation of methamphetamine or some other federally controlled
22               substances from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
23
24        e.     tending to identify the user of, or persons with control over or access to,
                 the target devices; and/or
25
26        f.     tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
27               in the activities described above.
28

                                                 5
        Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.7 Page 7 of 13



 1                      FACTS SUPPORTING PROBABLE CAUSE
 2         13.    On August 28, 2019, at approximately 1:15 a.m., CARDENAS-VEGA
 3 appl1ed for admission into the United States from Mexico at the San Ysidro, California
 4 Port of Entry as the registered owner, sole occupant, and driver of a 2012 Nissan Titan
 5 bearing California license plates (the vehicle). In pre-primary, a canine alerted to the
 6 vehicle. CARDENAS-VEGA stated that he was going to Chula Vista, California and
 7 that he had nothing to declare. The vehicle was referred to the secondary inspection
 8 area.
 9         14.    In secondary, a Z-Portal scan revealed anomalies in the spare tire and gas
10 tank of the vehicle. A total of 115 packages weighing 56.18 kg (123.9 lbs.) were
11 removed from the vehicle's spare tire and gas tank. The packages tested positive for
12 methamphetamine.
13         15.    The vehicle, drugs, and the Target Devices were seized.
14         16.    Post-arrest, CARDENAS-VEGA was advised of his Miranda rights and
15 waived them. CARDENAS-VEGA admitted knowledge of the narcotics in the vehicle
16 and stated that he was being paid.
17         17.   Based upon my experience investigating drug smuggling, my training, and
18 my consultation with other investigators who have experience investigating drug
19 smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
20 from Mexico into the United States by hiding the drugs in hidden compartments of cars,
21 and in non-factory compartments (i.e., compartments that the manufacturer did not
22 design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
23 through POEs with the drugs undetected.          When they arrive in the United States,
24 smugglers often will take the drugs to a discreet location to transfer them to other people
25 involved in the distribution chain who can then send the drugs to other locations for
26 downstream distribution.
27         18.   Given the facts surrounding CARDENAS-VEGA's arrest and based upon
28 my experience and training, as well as consultation with other law enforcement officers

                                                6
       Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.8 Page 8 of 13



 1 experienced in drug smuggling investigations, I submit that there is probable cause to
 2 believe that information relevant to the smuggling activities of CARDENAS-VEGA
 3 will be found in the Target Devices.         Such evidence could be in the form of
 4 communications, records, data (including but not limited to emails, text messages, other
 5 social messaging applications), photographs, audio files, videos, or location data.
 6         19.   I also know that drug trafficking conspiracies require intricate planning
 7 and coordination to successfully evade detection. Based upon my professional training
 8 and experience, this planning and coordination often occurs days, weeks, or even
 9 months prior to the actual importation of the drugs into the United States. Additionally,
10 co-conspirators are often unaware of a subject's arrest and will continue to attempt to
11 communicate with the subject after the arrest to determine the whereabouts of valuable
12 cargo, particularly in the hours following the arrest. Therefore, I believe that the
13 appropriate date range for the search of the Target Devices is from July 28, 2019, up
14 to and including August 28, 2019.
15                                   METHODOLOGY
16        20.    It is not possible to determine, merely by knowing the cellular/mobile
17 telephone's make, model and/or serial number, the nature and types of services to which
18 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
19 devices today can be simple cellular telephones and text message devices, can include
20 cameras, can serve as personal digital assistants and have functions such as calendars
21 and full address books and can be mini-computers allowing for electronic mail services,
22 web services and rudimentary word processing.              An increasing number of
23 cellular/mobile service providers now allow for their subscribers to access their device
24 over the internet and remotely destroy all of the data contained on the device. For that
25 reason, the device may only be powered in a secure environment or, if possible, started
26 in "flight mode" which disables access to the network. Unlike typical computers, many
27 cellular/mobile telephones do not have hard drives or hard drive equivalents and store
28 information in volatile memory within the device or in memory cards inserted into the

                                               7
        Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.9 Page 9 of 13



  1 device. Current technology provides some solutions for acquiring some of the data
 2 stored in some cellular/mobile telephone models using forensic hardware and software.
 3 Even ifsome of the stored inform:ation on th:e device may be acquired forensically, h•t
 4 all of the data subject to seizure may be so acquired. For devices that are not subject to
 5 forensic data acquisition or that have potentially relevant data stored that is not subject
 6 to such acquisition, the examiner must inspect the device manually and record the
 7 process and the results using digital photography. This process is time and labor
 8 intensive and may take weeks or longer.
 9         21.   Following the issuance of this warrant, I will collect the subject
10 cellular/mobile telephones and subject them to analysis. All forensic analysis of the
11 data contained within the telephones and their memory cards will employ search
12 protocols directed exclusively to the identification and extraction of data within the
13 scope of this warrant.
14         22.   Based on the foregoing, identifying and extracting data subject to seizure
15 pursuant to this warrant may require a range of data analysis techniques, including
16 manual review, and, consequently, may take weeks or months.                The personnel
17 conducting the identification and extraction of data will complete the analysis within
18 ninety (90) days, absent further application to this court.
19                                      CONCLUSION
20         23.   Based on all of the facts and circumstances described above, there is
21 probable cause to conclude that CARDENAS-VEGA used the Target Devices to
22 facilitate violations of Title 21, United States Code, Section(s) 952 and 960.
23         24.   Because the Target Devices were promptly seized during the investigation
24 of CARDENAS-VEGA' s trafficking activities and have been securely stored, there is
25 probable cause to believe that evidence of illegal activities committed by CARDENAS-
26 VEGA and others continues to exist on the Target Devices.
27        25.    WHEREFORE, I request that the court issue a warrant authorizing law
28 enforcement agents and/or other federal and state law enforcement officers to search

                                                8
      Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.10 Page 10 of 13



 1 the item described in Attachments A-1 and A-2, and seize the items listed in Attachment
 2 B, using the methodology described above.
 3
 4 I swear the foregoing is true and correct to the best of my knowledge and belief.
 5
 6
 7                                         Gre~
                                           Special Agent
 8                                         Homeland Security Investigations
 9                                         Department of Homeland Security

10 Subscribed and sworn to before me this     ID     day of September, 2019.
11
12
13
14
15          tates Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              9
 Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.11 Page 11 of 13



                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Apple iPhone
            FP&F Case# 2019250400223901
            Line Item 0003
            (Target Device 1);

Target Device 1 is currently in the possession of the Department ofHomeland Security
at 9495 Customhouse Plaza, San Diego, California 92154.
 Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.12 Page 12 of 13


                              ATTACHMENT A-2
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Black Smartphone
            FP&F Case# 2019250400223901
            Line Item 0003
            (Target Device 2);

Target Device 2 is currently in the possession of the Department ofHomeland Security
at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03867-JLB Document 1 Filed 09/10/19 PageID.13 Page 13 of 13


                                  ATTACHMENTB
                                ITEMS TO BE SEIZED

      Authorizationto search the cellular/mobile telephones described in Attachments
A-1 and A-2 includes the search of disks, memory cards, deleted data, remnant data,
slack space, and temporary or permanent files contained on or in the cellular/mobile
telephones for evidence described below. The seizure and search of the. cellular/mobile
telephones shall follow the search methodology described in the affidavit submitted in
support of the warrant.

       The evidence to be seized from the cellular/mobile telephones will be electronic       .I
records, communications, and data such as emails, text mess~ges, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of July 28, 2019, up to and including August 28, 2019:

      a.    tending to indicate efforts to import methamphetamine or some other
            federally controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services -
            such as email addresses, IP addresses, and phone numbers - used to
            facilitate the importation of methamphetamine or some other federally
            controlled substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Devices; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
